DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 4-7, 9-10, 13 and 15-18 have been amended to fix an improper claim dependency issue.
Claims 1-19 are currently pending and have been examined on the merits in this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 605 or 606 as shown in Figures 6A and 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about" in claims 5, 14-16 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05BIII

substantially" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially" will be interpreted . In this case, the phase will be a more continuous phase than a discontinuous phase.

	Regarding claim 19, the phrase “self-supporting composite material film” is indefinite. It is unclear what the Applicant deems is “self-supporting.”  Furthermore, the specification does not give any details as to what a self-supporting film is. In view of the 112b rejection, the claim will be interpreted to mean that the anode/film can be used over again without breaking or being damaged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 6-7, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2018212453-hereinafter Chae, US equivalence used for citations US 20190305298).

Regarding claim 1, Chae teaches a method of forming an energy storage device comprising:
providing a Si-based anode (Chae [0011] silicon oxide negative electrode);
providing a cathode (Chae [0044] positive electrode);
providing a separator and a lithium layer (Chae [0044] and [0001]); and
positioning the separator between the anode and the cathode, such that the lithium layer is in contact with the anode (Chae [0044] separator is places between the positive and negative electrodes; [0001] lithium metal is in direct contact with the silicon oxide negative electrode).

Chae teaches wherein a separator and a lithium layer is provided within the electrodes, but fails to teach wherein the separator comprising a lithium layer on a surface of the separator. A skilled artisan could rearrange the separator and the lithium metal such that the lithium metal is provided on the In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 2, modified Chae teaches all of the claim limitations of claim 1. Modified Chae further teaches wherein the lithium layer comprises lithium deposited on the surface of the separator (Chae [0044] and [0001]; the modification as presented above teaches that lithium metal would be a part of the separator).

Regarding claim 4, modified Chae teaches all of the claim limitations of claim 1. Chae further teaches wherein the lithium layer comprises a lithium foil applied to the surface of the anode (Chae [0058] lithium metal foil in this case is acting as a counter electrode). While the lithium metal foil is acting as a counter electrode, Chae teaches that the lithium metal used in the battery can be a lithium metal foil. Chae further teaches that the lithium metal is in direct contact with the anode (Chae [0011]). Therefore, it would have been obvious to a skilled artisan to modify the lithium metal that is direct contact with the anode to make the lithium metal a lithium foil that is in direct contact with the anode. This can be done with a simple rearrangement of elements to make the lithium foil the lithium metal that is in direct contact with the anode. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 6, modified Chae teaches all of the claim limitations of claim 1. Chae further teaches wherein the separator is a polyolefin-based separator (Chae [0044]).

It is deemed that the separator being resistant to reduction by lithium is an inherent characteristic and/or property of the separator material. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Chae teaches that the separator is made of polyolefin material. Polyolefin material as exemplified by Jiang (WO 20181819184, US equivalence US 20210126250) can consist of Polyethylene. Therefore, the polyolefin based separator of Chae would be resistant to reduction by lithium.

Regarding claim 7, modified Chae teaches all of the claim limitations of claim 1. Chae further teaches wherein the separator is made of a material selected from the group consisting of polyolefin, cellulose, and combinations thereof (Chae [0044] polyolefin based separator).
Regarding claim 13, modified Chae teaches all of the claim limitations of claim 1. Chae further teaches applying a clamping pressure to the energy storage device across the anode, the cathode, and the separator (Chae [0030] applying a pressure between the negative electrode and the lithium metal which includes the separator; it is understood that the clamping pressure is done after wetting of the negative electrode and can be done with all elements of the battery).

Regarding claim 14, modified Chae teaches all of the claim limitations of claim 13. Chae further teaches wherein the clamping pressure is between about 20 psi and about 160 psi (Chae [0030] 0.1 to 10 kgf/1.5 cm^2 pressure which converts to 0.948 psi to 94.8 psi). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, modified Chae teaches all of the claim limitations of claim 1. Chae further teaches wherein the anode3 is a Si-dominant anode (Chae [0053] 92 wt% SiO active material used in making the anode).

Claims 3, 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2018212453-hereinafter Chae, US equivalence used for citations US 20190305298) as applied to claims 1, 2, 7 above, and further in view of Jiang et al. (WO 2018191843- hereinafter Jiang, US equivalence US 20210126250).

Regarding claim 3, modified Chae teaches all of the claim limitations of claim 2, but fails to teach how the lithium is deposited on the surface of the separator.
Jiang teaches a pre-lithiated silicon based anode and a method for preparing the same. Jiang teaches wherein the method of applying lithium is not subject to special restrictions and can be carried out by vapor phase method, liquid phase method, a spray coating method, a calcination method or combinations therefor (Jiang [0067]; general methods are taught in [0067-0074]). Jiang teaches that a sputtering method can be used to deposit the lithium (Jiang [0068]). The different method of applying the lithium is so that the silicon based anode can be pre-lithiated with lithium.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the methods of applying the lithium as taught by Jiang into Chae’s method of applying the lithium to the separator such that multiple methods and alternatives can be used to apply the lithium to the separator. A skilled artisan would recognize multiple ways of depositing lithium onto the separator and could pick one method such as sputtering, or an alternative, for applying the lithium to the separator.

Regarding claim 8, modified Chae teaches all of the claim limitations of claim 7. Chae teaches wherein the separator is made of polyolefin but fails to distinguish the specific type of polyolefin separator used. 
Jiang teaches a pre-lithiated silicon based anode and a method for preparing the same. Jiang teaches wherein a separator (Jiang [0112] diaphragm) is made of polyethylene. Polyethylene is a known polyolefin.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to have the polyolefin separator of Chae made of a polyethylene as polyethylene is a known polyolefin. A skilled 

Regarding claim 9, modified Chae teaches all of the claim limitations of claim 1. Modified Chae fails to teach wherein the separator further comprises a surface coating between the surface of the separator and the lithium layer.
Jiang teaches a pre-lithiated silicon based anode and a method for preparing the same. Jiang teaches of a protective coating formed on the lithium of the silicon based anode (Jiang [0047-0049]; Figure 1). The protective coating can slow down a reaction between lithium and the silicon based anode thus reducing the production of heat, allows for the anode to be processed safely in air, and resistance of the electrode to moisture can be greatly increased.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in the protective coating of Jiang into Chae’s battery such that the protective coating is between the surface of the separator and the lithium layer such that the protective coating can slow down a reaction between lithium and the silicon based anode thus reducing the production of heat, allows for the anode to be processed safely in air, and resistance of the electrode to moisture can be greatly increased.


Regarding claim 10, modified Chae teaches all of the claim limitations of claim 1. Modified Chae fails to teach forming a safety layer on at least the lithium layer.
Jiang teaches a pre-lithiated silicon based anode and a method for preparing the same. Jiang teaches of a protective coating formed on the lithium of the silicon based anode (Jiang [0047-0049]; Figure 1, protective coating on the lithium layer). The protective coating can slow down a reaction 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in the protective coating of Jiang into Chae’s battery such that the protective coating is on at least the lithium layer such that the protective coating can slow down a reaction between lithium and the silicon based anode thus reducing the production of heat, allows for the anode to be processed safely in air, and resistance of the electrode to moisture can be greatly increased.

	Regarding claim 18, modified Chae teaches all of the claim limitations of claim 1. Modified Chae fails to teach wherein the anode comprises a composite material film comprising:
 greater than 0 % and less than about 90 % by weight of silicon particles, 
and greater than 0 % and less than about 90 % by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.
Jiang teaches a pre-lithiated silicon based anode and a method for preparing the same. Jiang teaches wherein the silicon based anode contains silicon material in a mass ratio of 5-80, graphite material in a mass ratio of 10-85, conductive additive in a range of 0.5-20, and a binder within a mass ratio range of 1-20 (Jiang [0061-0062]). Furthermore, Jiang teaches wherein an anode slurry is created to disperse the silicone material and optionally another anode active material in a solvent (Jiang [0054]). Dispersing in a solvent will distribute the silicon particles evenly throughout the film and the binder that is used will bind the material to hold the electrode together to create a continuous phase. The above ranges of the materials for the silicon based anode can be altered depending on the specific properties desired for the silicon based anode and is only one possibility of the makeup of the anode material film.


Regarding claim 19, modified Chae teaches all of the claim limitations of claim 18. Jiang further teaches wherein the anode comprises a self-supporting composite material film (Jiang [0054] silicon based anode slurry results in an anode/ anode film that is functioning without breaking as interpreted in view of the 112b rejection).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2018212453-hereinafter Chae, US equivalence used for citations US 20190305298) as applied to claim 1 above, and further in view of Pan et al. (US 20180301707- hereinafter Pan).

Regarding claim 5, modified Chae teaches all of the claim limitations of claim 1. Modified Chae fails to teach wherein the lithium layer comprises an amount of limit for about 10% to about 30% of anode capacity. Chae fails to teach how much lithium is used for the pre-lithiation of lithium into the silicon anode.
Pan discloses a rechargeable lithium metal batteries having a lithium metal layer as an anode active material. Pan teaches of an active material being pre-intercalated or pre-doped with lithium ions to form a pre-lithiated anode active material having an amount of lithium from 0.1% to 54.7% by weight 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate lithium metal into the anode having of 0.1% to 54.7% by weight of the lithium such the anode is pre-lithiated with enough lithium and to compensate for a continuing loss of lithium metal. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (WO 2018212453-hereinafter Chae, US equivalence used for citations US 20190305298)  in view of Jiang et al. (WO 2018191843- hereinafter Jiang, US equivalence US 20210126250) as applied to claim 10 above, and further in view of Zhamu et al. (US 20180294476- hereinafter Zhamu).

Regarding claim 11, modified Chae teaches all of the claim limitations of claim 10. Modified Chae teaches wherein the safety layer comprises LiPON but is not limited to LiPON. Modified Chae fails to teach wherein the safety layer comprises a polymeric material.
Zhamu discloses a rechargeable lithium metal battery having a lithium metal layer in a form of thin lithium foil, a coating or a sheet acting as an anode active material. Zhamu teaches a polymer protective layer that is capable of reversibly deforming to a great extent without breaking when lithium foil decreases in thickness during battery discharge (Zhamu [0100]). Zhamu further teaches wherein the polymer protective layer also prevents the continued reaction between the electrolyte and the lithium metal of the anode, reducing the problem of continuing loss in lithium and electrolyte (Zhamu [0100]).


Regarding claim 12, modified Chae teaches all of the claim limitations of claim 11. Modified Chae further teaches wherein the polymeric material for the safety layer is made of poly(propylene oxide) (PPO) (Zhamu [0104] PPO polymer is used as the protective layer).

Allowable Subject Matter

Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 15, Chae, or any reference cited above, fails to teach wherein the clamping pressure is applied for at least 10 hours. Chae teaches that the clamping pressure is done for 50 minutes (Chae [0030]). Chae teaches against going longer than 50 minutes as the pre-lithiation is excessively performed so as to reduce an electrode capacity (Chae [0030]). Therefore, there is no reason to have a longer pressing time as this would reduce the capacity of the electrode.

Regarding claim 16, Chae, or any reference cited above, fails to teach wherein the method of clamping is performed under a clamping pressure of 160 psi for 3 hours. The prior art does not teach or render obvious the clamping pressing of 160 psi for 3 hours. Like stated in claim 15, Chae teaches of pressing no longer than 50 minutes otherwise the electrode capacity is reduced.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 20150000118) discloses a method for manufacturing a graphene-incorporated rechargeable battery. Zhao teaches wherein the amount of lithium incorporated within the electrode is determined by the irreversible capacity of the anode film, which is sufficient to compensate the lost Li ions during the initial cycles ([0027]). Zhao teaches that more lithium may be required to compensate for the lost lithium due to the initial cycle of charging/discharge.
Zhang et al. (US 20140272567) discloses compressing electroactive material from 5 psi to 150 psi for about 120 minutes ([0046-0047]). This is close to claim 16, however, both the pressure and the time does not fall within the claimed range.
Pan et al. (US 20200067080) teaches that at a given pressure and other operating conditions, a sufficient period of time for inter-graphene layer penetration is required. However, it is known in the art that graphene anodes require a larger holding/compression time so it is unclear if a silicon based anode would require this longer holding time as well. Pan seems to teach that a longer pressing time would cause more lithium to be lithiated into the anode but fails to mention a silicon anode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727